      Case 1:19-cv-00218-DMT-CRH Document 50 Filed 09/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

White River Royalties, LLC, and Sara        )
Cammack, on behalf of themselves and a      )
class of similarly situated persons,        )
                                            )       ORDER FOR STATUS
             Plaintiff,                     )       CONFERENCES
                                            )
      vs.                                   )
                                            )
Hess Bakken Investments II, LLC,            )
                                            )       Case No. 1:19-cv-218
             Defendant.                     )
______________________________________________________________________________
      The court shall hold a status conference with the parties by telephone on October 13, 2020,

at 9:00 a.m. by telephone. Additionally, the court shall hold mid-discovery status conference with

the parties by telephone on May 6, 2021 at 9:00 a.m. To participate in these conference, the parties

should dial the following telephone number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 2nd day of September, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
